Citation Nr: 9923149	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  95-17 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for arthritis of the right 
knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1976 and from December 1990 to April 1991.

The issue on appeal arises from a rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which confirmed a 10 percent rating for 
service connected degenerative arthritis of the right knee.  
In March 1995, the claims file was permanently transferred to 
the RO in Winston-Salem, North Carolina. 

In March 1997, the Board of Veterans' Appeals (Board) 
remanded the veteran's claim for additional development.  By 
a September 1998 rating decision, the RO increased the rating 
for degenerative arthritis of the right knee to 20 percent, 
effective from December 2, 1993. 

On a Form 9 filed in May 1995, the veteran indicated that he 
would testify, "only if needed," at the RO before a member 
of the Board.  However, in a letter received by the RO in 
October 1995, the veteran indicated that he would rather 
testify before a local hearing officer.  The veteran 
testified before a local hearing officer in January 1996.

REMAND

The veteran essentially claims that the symptoms of his 
service connected arthritis of the right knee are more severe 
than is reflected by the 20 percent rating assigned for this 
disability.  

Although this claim has been remanded before, the Board finds 
that another orthopedic examination is necessary.  In DeLuca 
v. Brown, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") held that 
in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 (1998) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (1998).  
The Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
(1998) does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  The Court remanded the case 
to the Board to obtain a medical evaluation that addressed 
whether pain significantly limits functional ability during 
flare-ups or when the joint is used repeatedly over time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.  

The Board finds that the VA joint examination conducted in 
March 1998 failed to adequately provide information as to 
whether the veteran's knee disability significantly limited 
his functional ability during flare-ups or when the knees 
were repeatedly used over time.  While the examiner noted 
that fatigability and weakness were present, no attempt was 
made to express these in terms of additional range of motion 
lost.  Therefore, a new orthopedic examination for VA 
purposes is warranted to adequately evaluate the veteran's 
claims concerning his knees.  Moreover, in VAOPGCPREC 23-97 
(July 1, 1997), it was held that a claimant who has arthritis 
and instability of the knee may receive separate ratings 
under Diagnostic Codes 5003 and 5257.  Consideration should 
be given by the RO to this opinion.  See also Esteban v. 
Brown, 6 Vet.App. 259 (1994). 

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran 
should be advised, however, that failure to report, without 
good cause, for an examination scheduled in connection with a 
claim for increased rating, shall result in denial of that 
claim.  38 C.F.R. § 3.655 (1998).

The most recent treatment records pertaining to the veteran 
were associated with the claims file in October 1998.  To 
ensure that the veteran's claim will receive a fully informed 
evaluation, clinical data taking into account the condition 
of the veteran's right knee, since October 1998, should be 
obtained and reviewed.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Any pertinent VA medical records 
documenting treatment of the veteran's 
right knee, subsequent to October 1998, 
which have not already been associated 
with the claims file, should be obtained 
and made part of the record. 

2. The RO should contact the veteran and 
ask him to furnish the names and 
addresses of private sources of any 
treatment he has received for his right 
knee disability since October 1998.  
After obtaining the appropriate releases, 
copies of the records should be obtained 
and associated with the claims folder. 

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination.  
The veteran and his representative should 
be notified of the date, time, and place 
of the examination in writing, and the RO 
should advise the veteran that, pursuant 
to federal regulations, failure to report 
for the orthopedic examination, without 
good cause shown, will result in the 
denial of his claim for an increased 
rating.  A copy of this notification 
letter should be associated with the 
claims file. 

4.  The veteran should thereafter be 
afforded a VA orthopedic examination.  
The claims folder must be made available 
to and reviewed by the examiner before 
the examination.  A copy of this Remand 
decision must be provided. 

a.  The examiner should provide 
the ranges of motion in degrees 
of the right knee.  For VA 
purposes, normal knee flexion 
is to 140 degrees, and normal 
knee extension is to 0 degrees.  
The examiner should note 
whether the veteran has mild, 
moderate, or severe recurrent 
subluxation or lateral 
instability.  The examiner 
should also note whether the 
right knee displays any 
favorable or unfavorable 
ankylosis.

b.  The examiner should 
indicate whether the veteran's 
right knee exhibits weakened 
movement, excess fatigability, 
or incoordination attributable 
to the service-connected 
disabilities; and, if feasible, 
these determinations should be 
expressed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or 
incoordination.  

c.  The examiner should express 
an opinion on whether pain 
could significantly limit 
functional ability during 
flare-ups or when the veteran's 
right knee is used repeatedly 
over time.  This determination 
should, if feasible, be 
portrayed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
pain on use or during flare-
ups.  

d.  To the extent feasible, the 
examiner should attempt to 
dissociate any right knee symptoms 
from those arising from other 
conditions, such as any current back 
disability.  If this is not 
feasible, the examiner should so 
indicate. 

e.  Such tests as the examiner deems 
necessary, including any X-rays, 
should be performed.  If the 
examiner finds that it is not 
feasible to answer a particular 
question or follow a particular 
instruction, he or she should so 
indicate and explain the reason.

5.  Upon receipt, the RO should review 
the examination report to ensure that it 
is adequate for rating purposes.  If the 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

7.  Thereafter, the RO should again 
review the record.  If the veteran's 
claim concerning an increased rating for 
arthritis of the right knee remains 
denied, he and his representative should 
be furnished a supplemental statement of 
the case, to include discussion of DeLuca 
and the provisions of 38 C.F.R.  § 3.655, 
if appropriate.  Consideration should be 
given to whether any existing limitation 
of motion and instability may be rated 
separately.  See VAOPGCPREC 23-97.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional medical information.  No inference should 
be drawn regarding the final disposition of the veteran's 
claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


